         Case 7:18-cv-07910-KMK Document 49 Filed 09/03/21 Page 1 of 2
                                         U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     September 3, 2021
Via ECF
Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States of America v. Heinz Gentges, 18 Civ. 7910 (KMK) (PED)

Dear Judge Karas:

        This Office represents the United States of America, the plaintiff in the above-referenced
action against defendant Heinz Gentges to collect civil penalties assessed against Gentges for his
willful failure to report two foreign financial accounts at UBS in Switzerland, pursuant to the
Bank Secrecy Act, 31 U.S.C. §§ 5314 and 5321.

        On March 31, 2021, the Court entered an Opinion and Order, Dkt. No. 48, granting
summary judgment to the United States on the issue of Gentges’s willfulness in failing to
disclose the UBS accounts. The Court also granted summary judgment to the government on the
calculation of the $679,365 penalty relating to Gentges’s UBS account known as the 4959
Account (identified by the final four digits of the account number). However, the Court
remanded the calculation of the second penalty of $224,488—assessed for Gentges’s failure to
disclose the second UBS account known as the 4337 Account—for further investigation or
explanation.

        Recently, chambers staff requested information concerning the status of this matter and
the appropriate mechanism to carry out the remand of the penalty for the 4337 Account to the
Internal Revenue Service (“IRS”). In response to the Court’s query, the United States
respectfully advises the Court that appropriate personnel at the IRS have been made aware of the
Court’s Opinion and Order and the government is in the process of responding.

         The United States does not currently have records reflecting the balance of the 4337
Account on June 30, 2008, although the government requested that Gentges provide all
statements and other financial records concerning his UBS accounts during discovery. As a
result, in May 2021—after the issuance of the Opinion and Order—the government requested
that Gentges execute a supplemental waiver of Swiss banking secrecy requirements so that UBS
may provide the United States with any additional information regarding the 4337 Account that
may be relevant to the remand. The government was advised that Gentges provided the waiver
to UBS’s counsel last week. UBS’s counsel has not yet provided an estimate for its full
production of additional records pursuant to the waiver, but advised that the bank may be able to
begin providing records as soon as next week. The government anticipates that UBS’s response
will be central to IRS’s efforts to carry out the reevaluation of this penalty amount. Once the
         Case 7:18-cv-07910-KMK Document 49 Filed 09/03/21 Page 2 of 2

                                                                                         Page 2


government receives a response from UBS regarding the 4337 Account records, the IRS intends
to move expeditiously to complete the remand pursuant to the Opinion and Order.

       As to the mechanism for effectuating the remand: while Your Honor’s clerk requested an
IRS contact in order to remand the case, the United States respectfully proposes instead that the
Court move the case to its suspense docket (or, alternatively, mark the case administratively
closed) during the pendency of the remand to the IRS. Then, once the remand is complete, the
United States will request leave to restore the case to the Court’s active calendar so the Court
may review the agency’s decision following remand and, ultimately, enter final judgment. The
government respectfully submits that this proposed procedure would serve judicial economy and
avoid any delay or complication in bringing the case to a close once the remand is complete.
Defendant’s counsel advises that Gentges has no objection to the United States’ proposal.

       To the extent that the Court prefers to send the case file to the IRS directly, the
government respectfully advises that the IRS Office of Chief Counsel will be responsible for
ensuring that the Court’s remand order is provided to the appropriate agency personnel. The IRS
Office of Chief Counsel may be contacted with respect to this matter at the following address:

       Office of Chief Counsel
       Internal Revenue Service
       Attn: Gorica B. Lakic, Senior Counsel
       200 West Adams Street, Suite 2300
       Chicago, IL 60606

       Thank you for your consideration of this matter.
                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York

                                             By:     /s/ Samuel Dolinger
                                                    SAMUEL DOLINGER
                                                    Assistant United States Attorney
                                                    86 Chambers Street, 3rd Floor
                                                    New York, New York 10007
                                                    Tel.: (212) 637-2677
                                                    E-mail: samuel.dolinger@usdoj.gov

cc: Counsel of record (via ECF)
